Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (2018/0156080).

Regarding claim 1: Yamakawa discloses a valve opening and closing timing control device (figures 1,2,4) comprising: a drive-side rotary body that rotates synchronously with a crankshaft of an internal combustion engine (21); a driven-side rotary body that is provided inside the drive-side rotary body in a state of being coaxial with a rotation axis of the drive-side rotary body and that rotates integrally with a 

Regarding claim 11: Yamakawa discloses when the spool is at one of a movement start position or a movement end position, the fluid is discharged from the first drain flow path (figure 5), and when the spool is at the other one of the movement start position or the movement end position, the fluid is discharged from the second drain flow path (figure 7).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (2019/0353060).



Regarding claim 2: Amano discloses wherein in the valve case, the first drain flow path is formed to extend in the rotation axis direction (Da) and the second drain flow path is formed to extend in a radial direction orthogonal to the rotation axis direction (Db).  


Regarding claim 6: Amano discloses the second drain flow path includes a through hole of the valve case along a direction intersecting the rotation axis direction (figure 4; Db).  

Regarding claims 7,8: Amano discloses the first drain flow path includes a hole portion along the rotation axis direction of the valve case (figure 4; Da)
.  
Regarding claims 9,10: Amano discloses the first drain flow path is formed between an outer end portion of the spool and the valve case (figure 4; Da).  
10. The valve opening and closing timing control device according to claim 6, wherein the first drain flow path is formed between an outer end portion of the spool and the valve case.

Regarding claims 11-20: Yamakawa discloses when the spool is at one of a movement start position or a movement end position, the fluid is discharged from the first drain flow path (figure 7; retarded angle region), and when the spool is at the other one of the movement start 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746